United States Court of Appeals
                      For the First Circuit


No. 09-1809

    THE REAL ESTATE BAR ASSOCIATION FOR MASSACHUSETTS, INC.,

                      Plaintiff, Appellant,

                                v.

           NATIONAL REAL ESTATE INFORMATION SERVICES;
        NATIONAL REAL ESTATE INFORMATION SERVICES, INC.,

                      Defendants, Appellees.



                           ERRATA SHEET

     The opinion of this Court, issued on June 21, 2010, is amended
as follows:

     On page 5, at line 10, "are" is replaced with "can be".

     On page 10, at line 16, a comma should be placed after "§ 46".